


Exhibit 10.19


Summary of Compensation for the Non-Employee Members of the Board of Directors
of Akamai Technologies, Inc.




New Director Compensation
•
For new non-executive directors, Akamai will grant restricted stock units (RSUs)
having an initial grant date value of $400,000. The number of RSUs issued is
calculated by dividing $400,000 by the closing sale price of one share of Akamai
common stock on the date the grant is approved by the Compensation Committee.
The RSUs will vest over three years: one-third on each anniversary of the grant
date thereafter for so long as the individual serves on the Board.



Annual Director Compensation
•
Akamai offers different levels of compensation for different positions on the
Board: outside (non-employee) directors, audit chair, compensation chair, other
committee chair, lead director, chairman of the board, vice chairman of the
board and employee directors.

•
Continuing Directors - Directors who remain on the Board of Directors upon the
adjournment of the annual meeting of stockholders (Continuing Directors) are
eligible to receive the following compensation:



 
Compensation for Continuing Directors
Cash1
Cash Equivalent (DSUs)2
Chair and Vice Chair
$340,000
$95,000
$245,000
Lead director
$340,000
$95,000
$245,000
Audit Chair, Compensation Chair
$325,000
$80,000
$245,000
Other committee chair
$310,000
$80,000
$230,000
Other outside director
$300,000
$75,000
$225,000
Employee director other than Executive Chair
No additional compensation
N/A
N/A

1 Directors receive the applicable cash payment for services rendered during the
previous year on the date of the annual meeting of stockholders. If a director
has served on the Board for less than six months prior to the meeting date, the
director is not entitled to any applicable cash payment but the Board, in its
discretion, may consider a pro-rata cash payment for a partial-year of prior
service.
2 Directors also receive a grant of deferred stock units (DSUs) upon the
approval of the Compensation Committee of the Board on or about the date of the
annual meeting for services to be rendered during future years. The value of the
DSUs is calculated using the closing price on the date the grant is approved.
Vesting is tied to continued service after the annual meeting; grants vest 100%
after the first year. See Policy on Departing Directors for information on the
impact on vesting when a director leaves the Board.
•
Non-Continuing Directors - A director who was serving on the Akamai Board
immediately prior to the annual meeting of stockholders but who will not be a
Continuing Director following such meeting will be eligible for the cash
compensation reflected above but no equity compensation.



Policy on Departing Directors
Under the terms of the Company’s Policy on Non-Employee Director Compensation
Payable Upon a non-employee director’s departure from the Board, such director,
if he or she has completed one year of Board service, will receive:
•
A cash payment equal to the pro-rated annual cash retainer payable to such
director under Akamai’s non-employee director compensation plan and

•
Acceleration of 100% of the unvested DSUs and RSUs held by such director at the
time of departure. Such shares will become exercisable in full.

In addition, if a director has completed three years of Board service at the
time of departure, 100% of the unvested stock options initially granted to such
director upon joining the Board will accelerate at the time of departure and
become exercisable in full.
In addition, if a director has completed two years of Board service at the time
of departure, 100% of the unvested RSUs initially granted to such director upon
joining the Board will accelerate at the time of departure and become
exercisable in full.
 






